Case: 20-11243       Document: 00515944732            Page: 1      Date Filed: 07/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                July 20, 2021
                                     No. 20-11243
                                                                               Lyle W. Cayce
                                   Summary Calendar                                 Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Raymond Castillo,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 5:19-CR-103-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Raymond Castillo was sentenced to 21 months of imprisonment
   followed by a three-year term of supervised release (“SR”) after pleading
   guilty of being a convicted felon in possession of a firearm in violation of 18
   U.S.C. §§ 922(g)(1) and 924(a)(2). The district court imposed a special


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-11243      Document: 00515944732           Page: 2    Date Filed: 07/20/2021




                                     No. 20-11243


   condition of SR requiring that Castillo participate in sex-offender treatment,
   which he challenges on appeal. We review for abuse of discretion. See United
   States v. Caravayo, 809 F.3d 269, 272 (5th Cir. 2015).
          Although a district court has broad discretion in imposing conditions
   of SR, its discretion is limited by statute. United States v. Fernandez, 776 F.3d
   344, 346 (5th Cir. 2015); see 18 U.S.C. § 3583(d). In relevant part, the condi-
   tion must be “reasonably related” to at least one of four factors in 18 U.S.C.
   § 3553(a),    including   the   defendant’s      history   and    characteristics.
   § 3583(d)(1); see § 3553(a)(1). Thus, even if the offense of conviction is not
   a sex offense, a prior offense may be considered in determining the special
   conditions. See United States v. Iverson, 874 F.3d 855, 861−62 (5th Cir. 2017).
   A district court also may impose sex-offender-related special conditions even
   if, as here, the only evidence of sexual misconduct is a remote past crime if
   there is a connection between the prior offense and the condition. See Sealed
   Appellee v. Sealed Appellant, 937 F.3d 392, 403−04 (5th Cir. 2019); see also
   United States v. Fields, 777 F.3d 799, 803−04 (5th Cir. 2015).
          First, insofar as Castillo suggests that the timing of his 1999 juvenile
   adjudication for aggravated sexual assault implicates due process and
   ineffective-assistance-of-counsel issues, the government correctly asserts
   that a district court may not entertain such a challenge at sentencing. See
   United States v. Longstreet, 603 F.3d 272, 277 (5th Cir. 2010).
          Next, the presentence report sufficiently documented Castillo’s his-
   tory, including the prior sexual-assault offense for which he was adjudicated
   guilty, the offenses that led to his probation revocation, his treatment history,
   and his conviction of failure to register as a sex offender. Despite Castillo’s
   contentions to the contrary, the special condition was reasonably related to
   his history and characteristics and the need for the sentence to afford ade-
   quate deterrence, protect the public, and provide him with correctional treat-




                                          2
Case: 20-11243      Document: 00515944732          Page: 3   Date Filed: 07/20/2021




                                    No. 20-11243


   ment. See §§ 3553(a)(1), 3553(a)(2)(B)−(D), 3583(d)(1); see also Fernandez,
   776 F.3d at 346. Finally, although the district court referenced the govern-
   ment’s written response, which included Castillo’s history of abuse, the rec-
   ord does not show that that was the primary basis for the special condition
   and, more likely, it was Castillo’s history and characteristics, taken all
   together, that guided the sentence. See United States v. Miller, 665 F.3d 114,
   132 (5th Cir. 2011).
          Accordingly, Castillo has not demonstrated that the district court
   abused its discretion by imposing a special condition of SR requiring him to
   participate in sex-offender treatment.     See Caravayo, 809 F.3d at 272.
   AFFIRMED.




                                         3